Citation Nr: 9929452	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1945.  The appellant is the veteran's widow.

This appeal arose from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In July 1997, the appellant and her son 
testified at a personal hearing at the RO; in September 1998, 
the hearing officer issued a decision which continued to deny 
entitlement to the benefit sought.


FINDING OF FACT

The appellant has not shown by competent medical evidence 
that the cause of the veteran's death can be related to the 
February 1995 period of VA hospitalization.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1151, 1310, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1994).

38 U.S.C.A. § 1151 (West 1991) provides that a veteran who 
has been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.

The Board notes that in Brown v. Gardner, 11 S.Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. 
§ 3.358(c)(3) was not consistent with the plain language of 
38 U.S.C.A. § 1151 (West 1991) with respect to the presence 
of fault or accident requirement.  However, the validity of 
the remainder of the implementing regulation has not been 
questioned.  See Gardner, 115 S.Ct. 552, 556 n.3 (1994).

The remaining relevant sections of 38 C.F.R. § 3.358 (1994), 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
See 38 C.F.R. § (b)(1),(b)(1)(i), (ii) (1994).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (1994).  Furthermore, in determining 
whether such additional disability resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of (in this case) surgical treatment, 
the following consideration will govern:  It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1) (1994).

In March 1995, the Department of Veterans Affairs issued an 
interim final rule amending 38 C.F.R. § 3.358 (1994).  In 
pertinent part, 38 C.F.R. § 3.358(c)(3) was revised to read 
as follows:

Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to result 
from, the examination or medical or surgical 
treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will 
not be considered uncertain or unintended solely 
because it had not been determined at the time 
consent was given whether that treatment would in 
fact be administered.

60 Fed.Reg. 14.222 (1995) (to be codified at 38 C.F.R. 
§ 3.3580.

Pursuant to 38 U.S.C.A. § 1151 (West 1991), an appellant is 
entitled to compensation for additional disability she/he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.

In the instant case, the appellant has contended that the 
right wrist fracture and the pulling out of a catheter that 
occurred after a fall during a February 1995 VA period of 
hospitalization contributed to the cause of the veteran's 
death.  She indicated that after the catheter was pulled out, 
the veteran developed urinary problems and kidney infections 
which affected his heart condition.  She also asserted that 
the right wrist fracture, and having to wear a cast for 73, 
days resulted in undue stress and anxiety which, in turn, 
adversely affected his heart condition.  Therefore, she 
believes that the fall during the February 1995 VA 
hospitalization hastened the veteran's death.

The November 1995 death certificate listed the cause of death 
as probable myocardial infarction due to sick heart syndrome 
as a result of arteriosclerotic cardiovascular disease (which 
had been present for many years).  The veteran had died at 
home and no autopsy was performed.

The record contained numerous records reflecting VA 
outpatient treatment of the veteran between December 1969 and 
September 1995.  In October 1991, he presented with 
complaints of hesitancy and nocturia three times per night.  
There was no urgency, frequency or dysuria.  The objective 
examination found no evidence of penile lesions; the testes 
were nontender and the prostate was 2+ and symmetrical and 
was without nodules.  A January 1992 genitourinary (GU) 
ultrasound found no evidence of hydronephrosis, despite the 
fact that he described symptoms consistent with bladder 
outlet obstruction.  A renal ultrasound was found to be 
normal with an incidental note of malrotation of the left 
kidney.  In September 1994, he again presented with symptoms 
of bladder outlet obstruction.  These records also reflected 
his treatment for severe coronary artery disease with multi-
infarct dementia, chronic obstructive pulmonary disease 
(COPD) and benign prostatic hypertrophy.  

The veteran was hospitalized by VA in February 1995.  He was 
admitted for medical management of an acute myocardial 
infarction with congestive heart failure (invasive treatment 
was ruled out as too risky given the state of his health).  
On February 11, he fell while trying to get out of bed.  He 
sustained a fracture of the right distal radius and right 
ulnar styloid.  A February 13, 1995 echocardiogram revealed a 
mildly thickened aortic valve, normal LA and LV size, a 
mildly dilated RA, normal RV size, mild distal septal and 
apical akinesis and severe inferior wall akinesis.  The 
estimated ejection fraction was in the 30 percent range.  

Outpatient treatment records developed following his release 
from the hospital revealed that his right wrist fracture had 
healed without complications.  On August 9, 1995, he was 
examined by urology.  It was noted that he was voiding well, 
with a good stream.  There was no dysuria, and no penile 
lesions were seen.  The testes and the prostate were 
nontender.  The assessment was no GU symptoms or problems.  A 
September 1995 treatment note contained diagnoses of coronary 
artery disease with stable angina and cardiomyopathy.

The appellant and her son testified at a personal hearing at 
the RO in July 1997.  The appellant rendered her opinion that 
the fall the veteran suffered during his February 1995 period 
of hospitalization contributed to his death.  She contended 
that a catheter had come out, causing kidney problems, which 
ultimately affected his heart.  After the fall, she asserted 
that he had developed problems urinating and that he had 
swelling of the penis (claims supported by her son).  She 
also claimed that wearing a cast on his wrist for 73 days 
added unnecessary stress and anxiety, which helped to hasten 
his demise.  

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

After careful consideration of the evidence of record, it is 
found that the appellant has failed to submit a well grounded 
claim for entitlement to service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  The evidence clearly shows that the 
veteran suffered an injury during his February 1995 VA 
hospitalization.  The evidence also demonstrates "additional 
disability;" the veteran died.  However, the appellant has 
failed to submit competent evidence that establishes a link 
between the veteran's period of hospitalization in February 
1995 and his cause of death.  The appellant has expressed her 
opinion that the right wrist fracture and the pulling out of 
a catheter (which she asserted resulted in GU problems that 
contributed to his death) hastened the veteran's death from 
coronary artery disease; however, she is not competent, as a 
layperson, to render an opinion as to medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The fact 
remains that there is no competent medical opinion as to any 
relationship between any injury experienced during the period 
of hospitalization in question and the veteran's cause of 
death.  Therefore, it is found that the appellant has failed 
to submit competent evidence that her claim for service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) is well 
grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that her application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

